 

Exhibit 10.1

 

     

 

CREDIT AGREEMENT

DATED AS OF DECEMBER 20, 2019,

BETWEEN

PIPER JAFFRAY COMPANIES

AND

U.S. BANK NATIONAL ASSOCIATION



     

 





 

 

Table of Contents

 

Page

 

ARTICLE I DEFINITIONS 1 1.1. Definitions 1 1.2. Computation of Time Periods 15
1.3. Accounting 15 1.4. Other Definitional Terms; Interpretative Provisions 16
1.5. Divisions 16       ARTICLE II THE CREDITS 16 2.1. Loans 16 2.2. Required
Payments; Termination 17 2.3. Types of Borrowings 17 2.4. Fees 17 2.5. Minimum
Amount of Each Borrowing 17 2.6. Termination of and Reductions in Revolving
Commitment; Voluntary Prepayments 17 2.7. Borrowing Requests; Method of
Selecting Types and Interest Periods for New Borrowings 18 2.8. Conversion and
Continuation of Outstanding Borrowings; Maximum Number of Interest Periods 18
2.9. Interest Rates 19 2.10. Rates Applicable After Event of Default 19 2.11.
Method of Payment 19 2.12. Evidence of Indebtedness 19 2.13. Oral Notices 20
2.14. Interest Payment Dates; Interest and Fee Basis 20 2.15. Interest Rate
Limitation 20 2.16. Judgment Currency 20 2.17. Extension of Facility Termination
Date 21       ARTICLE III YIELD PROTECTION; TAXES 21 3.1. Increased Costs 21
3.2. Certificates for Reimbursement; Delay in Requests 22 3.3. Availability of
Types of Borrowings; Adequacy of Interest Rate 22 3.4. Funding Indemnification
23 3.5. Taxes 24 3.6. Lender Statements; Survival of Indemnity 25 3.7.
Illegality 25       ARTICLE IV CONDITIONS PRECEDENT 25 4.1. Closing Date 25 4.2.
Each Borrowing 27

 



ii

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES 28 5.1. Existence and Standing 28 5.2.
Authorization and Validity 28 5.3. No Conflict; Government Consents 28 5.4.
Financial Statements 29 5.5. Material Adverse Change 29 5.6. Taxes 29 5.7.
Litigation and Contingent Obligations 29 5.8. Subsidiaries 29 5.9. ERISA 30
5.10. Accuracy of Information 30 5.11. Material Agreements 30 5.12. Compliance
with Laws 30 5.13. Ownership of Properties 30 5.14. Plan Assets; Prohibited
Transactions 30 5.15. Investment Company Act 30 5.16. Insurance 30 5.17.
Solvency 31 5.18. No Default 31 5.19. Anti-Corruption Laws; Sanctions 31 5.20.
Force Majeure 31 5.21. Labor Matters 31 5.22. Margin Regulation 32 5.23.
Broker-Dealer 32       ARTICLE VI AFFIRMATIVE COVENANTS 33 6.1. Financial
Reporting 33 6.2. Use of Proceeds 34 6.3. Notice of Material Events 34 6.4.
Conduct of Business 35 6.5. Payment of Taxes and Obligations 36 6.6. Insurance
36 6.7. Compliance with Laws and Material Contractual Obligations 36 6.8.
Maintenance of Properties 36 6.9. Books and Records; Inspection 36 6.10. Further
Assurances 37 6.11. Anti-Money Laundering Compliance 37 6.12. Registration
Status 37       ARTICLE VII NEGATIVE COVENANTS 37 7.1. Indebtedness 37 7.2.
Fundamental Changes 39 7.3. Sale of Property 39 7.4. Investments 39

 





 

 

7.5. Acquisitions 40 7.6. Liens 40 7.7. Restricted Payments 42 7.8. Transactions
with Affiliates 42 7.9. Restrictive Agreements 42 7.10. Accounting Changes, etc.
42 7.11. Financial Covenants 43       ARTICLE VIII DEFAULTS AND REMEDIES 43 8.1.
Events of Default 43 8.2. Acceleration; Remedies 45 8.3. Preservation of Rights
45       ARTICLE IX MISCELLANEOUS 46 9.1. Notice; Effectiveness; Electronic
Communication 46 9.2. Amendments and Waivers 46 9.3. Expenses; Indemnity; Damage
Waiver 47 9.4. Successors and Assigns 48 9.5. Setoff 49 9.6. Payments Set Aside
49 9.7. Survival 49 9.8. Governmental Regulation 49 9.9. Headings 49 9.10.
Entire Agreement 50 9.11. Severability of Provisions 50 9.12. Treatment of
Certain Information; Confidentiality 50 9.13. No Advisory or Fiduciary
Responsibility 51 9.14. PATRIOT Act 51 9.15. Communication by Cellular Phone or
Other Wireless Device 51 9.16. Counterparts; Effectiveness 52 9.17. Electronic
Execution of Assignments; Electronic Records 52 9.18. Governing Law 52 9.19.
Jurisdiction 52 9.20. Waiver of Venue 53 9.21. Service of Process 53 9.22.
WAIVER OF JURY TRIAL 53

 





 

 

SCHEDULES         SCHEDULE 5.8  Subsidiaries SCHEDULE 7.1  Indebtedness SCHEDULE
7.4  Investments SCHEDULE 7.6  Liens           EXHIBITS         EXHIBIT A  Form
of Compliance Certificate EXHIBIT B  Form of Note EXHIBIT C  Form of Borrowing
Notice EXHIBIT D  Form of Continuation/Conversion Notice EXHIBIT E  Form of
Prepayment Notice

 





 

 

CREDIT AGREEMENT

 

This Credit Agreement, dated as of December 20, 2019, is between Piper Jaffray
Companies, a Delaware corporation (the “Borrower”) and U.S. Bank National
Association, a national banking association (the “Lender”). The parties hereto
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1.            Definitions. As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going-concern business or all or substantially all
of the assets of any firm, corporation, limited liability company or
partnership, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the outstanding Equity Interests of a corporation that have
ordinary voting power for the election of directors (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding Equity Interests of
a partnership or limited liability company.

 

“Adjusted Assets” is a non-GAAP financial measure that means Consolidated Total
Assets reduced by assets such as goodwill and intangible assets, right-of-use
lease assets and amounts attributed to noncontrolling interests. To the extent
that GAAP changes in the future, similar type asset reductions may be needed to
address new categories of assets that are not currently in the definition of
Consolidated Total Assets.

 

“Adjusted Leverage Ratio” means Adjusted Assets divided by Tangible Common
Shareholder’s Equity as reported in the Borrower’s quarterly report on form 10-Q
(including the form 10-Q filed for the quarter ended September 30, 2019) or the
annual report on form 10-K.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of Equity Interests of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Equity
Interests, by contract or otherwise.

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and any other anti-corruption
law applicable to the Borrower and its Subsidiaries.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 



1

 

 

“Applicable Fee Rate” means 0.25%.

 

“Applicable Margin” means (i) 2.00% in the case of a Eurocurrency Borrowing and
(ii) 1.00% in the case of a Base Rate Borrowing.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the chairman, chief executive officer,
president, chief legal officer, chief financial officer, chief operating officer
or treasurer of the Borrower, acting singly, or any other officer having
substantially the same authority and responsibility.

 

“Available Revolving Commitment” means, at any time, the Revolving Commitment
Amount then in effect minus the Revolving Exposure at such time.

 

“Base Rate” means, for any day, a rate per annum equal to (a) the greater of (i)
zero and (ii) the Prime Rate for such day plus (b) the Applicable Margin.

 

“Base Rate Borrowing” means a Borrowing that, except as otherwise provided in
Section 2.10, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan that, except as otherwise provided in Section
2.10, bears interest at the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” is defined in the opening paragraph hereof.

 

“Borrowing” means an advance of Loan proceeds hereunder as to which one of the
available interest options and, if pertinent, an Interest Period, is applicable.
A Borrowing may be a Base Rate Borrowing or a Eurocurrency Borrowing.

 

“Borrowing Date” means a date on which a Borrowing is made.

 

“Borrowing Notice” is defined in Section 2.7.

 

“Broker-Dealer Subsidiary” mean any Subsidiary of the Borrower that is
registered with the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) as a broker-dealer.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in St. Louis, Missouri and Minneapolis, Minnesota for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 



2

 

 

“Capital Expenditures” means, with reference to any period, without duplication,
any expenditures for purchase or other acquisition of any Property that would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP, calculated on a
consolidated basis for such period.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee that would be reflected as a finance lease on a balance sheet of such
Person prepared in accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases that would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000, in each case which provide
for payment of both principal and interest (and not principal alone or interest
alone) and are not subject to any contingency regarding the payment of principal
or interest and (e) shares of money market mutual funds that are rated at least
AAAm or AAAG by S&P or P-1 or better by Moody’s.

 

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Lender, including without limitation: (a)
credit cards, (b) credit card processing services, (c) debit cards, (d) purchase
cards, (e) stored value cards, (f) freight payable transactions, (g) automated
clearing house or wire transfer services, or (h) treasury management, including
controlled disbursement, consolidated account, lockbox, overdraft, return items,
sweep and interstate depository network services.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements, or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines,
requirements, or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 



3

 

 

“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting Equity
Interests of the Borrower on a fully diluted basis; or (b) within any 12-month
period, occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) members of
the board of directors of the Borrower as of the Closing Date, nor (ii)
nominated by the board of directors of the Borrower, nor (iii) appointed or
approved by directors so nominated.

 

“Closing Date” means the first date on which the conditions in Section 4.1 are
satisfied.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

 

“Commitment Fee” is defined in Section 2.4.

 

“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit A.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means, with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning the disposition of Equity
Interests of such Person or voting rights among such Person’s owners.

 

“Consolidated EBITDA” means, for any period, (a) the Consolidated Net Income for
such period plus (b) to the extent deducted in determining such Consolidated Net
Income for such period, the sum of the following for such period: (i)
Consolidated Interest Expense for such period, (ii) income tax expense for such
period, (iii) depreciation and amortization for such period and (iv) the
aggregate amount of extraordinary, non-operating or non-cash charges for such
period and minus, without duplication, (c) the aggregate amount of
extraordinary, non-operating or non-cash income during such period.

 

“Consolidated Fixed Charges” means, with respect to any period, the sum of (i)
Consolidated Interest Expense for such period plus (ii) Lease Rentals for such
period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, the
total amount of Indebtedness of the Borrower and its Subsidiaries payable one
year or more from the date of its creation, including the current portion
thereof.

 

“Consolidated Interest Expense” means, for any period, the gross interest
expense of the Borrower and its Subsidiaries on Consolidated Funded Indebtedness
deducted in the calculation of Consolidated Net Income for such period,
determined on a consolidated basis in accordance with GAAP.

 



4

 

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Shareholder’s Equity” means the consolidated shareholder’s equity
of the Borrower and its Subsidiaries, as defined according to GAAP.

 

“Consolidated Total Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis, as defined according to GAAP.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person (a) assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person,
(b) agrees to maintain the net worth or working capital or other financial
condition of any other Person, or (c) otherwise assures any creditor of such
other Person against loss, including, without limitation, any comfort letter,
operating agreement, take-or-pay contract or the obligations of any such Person
as general partner of a partnership with respect to the liabilities of the
partnership.

 

“Conversion/Continuation Notice” is defined in Section 2.8.

 

“Default” means an event that with the lapse of time or the giving of notice, or
both, would be an Event of Default.

 

“Deposits” is defined in Section 9.5.

 

“Dollar” and “$” mean the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of Borrower incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.

 

“Equity Interests” means all shares, interests or other equivalents, however
designated, of or in a corporation, limited liability company, or partnership,
whether or not voting, including but not limited to common stock, member
interests, partnership interests, warrants, preferred stock, convertible
debentures, and all agreements, instruments and documents convertible, in whole
or in part, into any one or more of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal of the Borrower or any of its ERISA Affiliates from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of withdrawal liability under Section 4201 of ERISA
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA.

 



5

 

 

“Eurocurrency Borrowing” means a Borrowing that, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan that, except as otherwise provided in Section
2.10, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Borrowing for the
relevant Interest Period, the sum of (a) the Applicable Margin and (b) greater
of (i) zero and (ii) the applicable interest settlement rate for deposits in
Dollar LIBOR administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) quoted by the Lender from
Reuters Screen LIBOR01 Page or any successor thereto which may be designated by
the Lender as provided below (which shall be the LIBOR rate in effect two New
York Banking Days before the commencement of the Borrowing), adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation. Subject to Section 3.3(b), if the rate index described above shall
become unavailable or shall cease to exist, the Lender may, in its discretion,
designate a successor to the interest rate described above (which may include a
successor index and a spread adjustment).

 

“Event of Default” is defined in Article VIII.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation with respect to a Lender-Provided Swap if, and only to the extent
that, all or a portion of the guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), including by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 



6

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (a) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Extension Date” is defined in Section 2.17.

 

“Facility Termination Date” means December 20, 2022, as may be extended pursuant
to Section 2.17, or any earlier date on which the Revolving Commitment Amount is
reduced to zero or the Revolving Commitment is otherwise terminated pursuant to
the terms hereof.

 

“Fee Letter” is defined in Section 4.1(a)(iii).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc. or any other
self-regulatory body which succeeds to the functions of the Financial Industry
Regulatory Authority, Inc.

 

“FOCUS Report” means each Financial and Operational Combined Uniform Single
Report (FOCUS) (SEC Form X-17A-5) completed and executed by Piper Jaffray & Co.
and filed with the SEC.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject to
Section 1.3.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Guarantor” means each Person that is a party to a Guaranty entered into
pursuant to Section 6.10, and their respective successors and assigns.

 

“Guaranty” means each Guaranty executed by any of the Loan Parties in favor of
the Lender.

 



7

 

 

“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money (including the Obligations under this Agreement
and the other Loan Documents), (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations evidenced by notes, acceptances, or other
instruments, (e) obligations to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (f) Capitalized Lease Obligations, (g) obligations as an
account party with respect to standby and commercial letters of credit, (h)
Contingent Obligations, (i) Swap Obligations after giving effect to any
applicable netting provisions, and (j) any other obligation for borrowed money
or other financial accommodation that in accordance with GAAP would be shown as
a liability on the consolidated balance sheet of such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” means each of the Lender and its Related Parties.

 

“Information” is defined in Section 9.12.

 

“Interest Differential” is defined in Section 3.4.

 

“Interest Period” means, with respect to a Eurocurrency Borrowing, the period
commencing on the date of the applicable Eurocurrency Borrowing and ending on
the numerically corresponding day thereafter that matches the interest rate term
selected by the Borrower (which shall be a period of one (1) week, one (1)
month, two (2) months, three (3) months or six (6) months (or such other period
agreed upon in writing by the Borrower and the Lender)) commencing on a Business
Day selected by the Borrower pursuant to this Agreement and ending on the day
which (x) with respect to a one-week Interest Period, corresponds to such date
one week thereafter (or such other period agreed upon in writing by the Borrower
and the Lender) and (y) with respect to each other Interest Period, corresponds
numerically to such date one (1) month, two (2) months, three (3) months or six
(6) months thereafter (or such other period agreed upon in writing by the
Borrower and the Lender), provided that

 

(a)               if any Interest Period would otherwise end on a day which is
not a New York Banking Day, then the Interest Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Interest Period shall end on
the immediately preceding New York Banking Day;

 

(b)               if any Interest Period begins on the last New York Banking Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period), then the Interest
Period shall end on the last New York Banking Day of the calendar month at the
end of such Interest Period; and

 

(c)               no Interest Period may extend beyond the Facility Termination
Date, and if the Interest Period should happen to extend beyond the Facility
Termination Date, such Borrowing must be prepaid on the Facility Termination
Date.

 



8

 

 

“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) Equity Interests, bonds, mutual
funds, notes, debentures or other securities (including warrants or options to
purchase securities) owned by such Person; (c) any deposit accounts and
certificates of deposit owned by such Person; and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

 

“Law” means, collectively, all international, foreign, federal, state,
provincial, and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lease Rentals” means, for any period, the aggregate amount of rental or
operating lease expenses payable by the Borrower and its Subsidiaries with
respect to leases of real and personal property (excluding Capitalized Lease
Obligations) determined on a consolidated basis in accordance with GAAP.

 

“Lender” is defined in the opening paragraph hereof.

 

“Lender-Provided Swap” means a Swap provided to the Borrower or any Subsidiary
by the Lender or any Affiliate thereof.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

 

“Loan” means a loan made pursuant to Section 2.1 (or any conversion or
continuation thereof).

 

“Loan Documents” means this Agreement, the Guaranty, the Note, the Fee Letter
and any other document or agreement, now or in the future, executed by any
Person for the benefit of the Lender in connection with this Agreement.

 

“Loan Parties” means, individually or collectively, the Borrower and the
Guarantors.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform its obligations under the Loan Documents to which it is a party, or
(c) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Lender under the Loan Documents.

 



9

 

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower,
designated as such by the Borrower, (i) the total assets of which, determined in
accordance with GAAP as of any date, exceed ten percent (10%) of the
Consolidated Total Assets of the Borrower as of such date, and (iii) the total
operating income of which, determined in accordance with GAAP as of any date,
exceeds ten percent (10%) of the Consolidated Net Income of the Borrower as of
such date; provided, for the avoidance of doubt, at no time shall a Regulated
Subsidiary constitute a Material Domestic Subsidiary.

 

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $10,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars). For purposes of this
definition, the principal amount of the obligations of the Borrower or any
Subsidiary in respect of any Swap Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Obligation were terminated
at such time.

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or that provides for the incurrence of
Indebtedness in an amount that would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Maximum Rate” is defined in Section 2.15.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan that constitutes a “multiemployer plan” within
the meaning of Section 3(37) of ERISA.

 

“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

 

“Note” means the promissory note of the Borrower in the form of Exhibit B.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all obligations in connection with Cash Management Services, all
obligations in connection with Lender-Provided Swaps, all accrued and unpaid
fees, and all expenses, reimbursements, indemnities and other obligations of any
Loan Party to any Indemnitee arising under the Loan Documents (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding); provided that “Obligations” excludes all Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 



10

 

 

“Operating Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period plus (b) Lease Rentals for such period minus (c) Capital Expenditures to
replace existing equipment, income tax expense and dividends paid for such
period.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Lender and the jurisdiction imposing such Tax (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant” is defined in Section 9.4(c).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment Date” means the first day of each month, or, if such day is not a
Business Day, the immediately succeeding Business Day.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means any Acquisition made by the Borrower or any
Subsidiary as to which each of the following conditions has been satisfied:

 

(a)               as of the date of the consummation of such Acquisition, no
Default or Event of Default has occurred and is continuing or would result after
giving effect to such Acquisition;

 

(b)               such Acquisition is consummated on a non-hostile basis
pursuant to a negotiated acquisition agreement that has been (if required by the
governing documents of the seller or entity to be acquired) approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such Acquisition (excluding the
exercise of appraisal rights) shall be pending or threatened by any shareholder
or director of the seller or entity to be acquired;

 

(c)               the business to be acquired in such Acquisition is in the same
line of business as the Borrower’s or a line of business incidental thereto;

 

(d)               as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith have been obtained; and

 

(e)               the Borrower has furnished to the Lender a certificate
demonstrating in reasonable detail pro forma compliance with Section 7.11 for
such period, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.

 



11

 

 

 

A Permitted Acquisition shall also include a transaction (whether a merger or
sale or transfer of control or ownership) that represents solely a “corporate
reorganization” involving any entity (including banks or trust companies) that,
both preceding and following the transaction, is lawfully controlled and
operated, directly or indirectly, by Borrower, and the transaction does not
involve the acquisition of additional voting shares of an entity that, prior to
the transaction, was less than majority owned, directly or indirectly, by
Borrower; provided, (a) such corporate reorganization that constitutes a
Permitted Acquisition does not need to comply with subsections (b) through (d)
of the preceding sentence.

 

“Permitted Liens” means the Liens permitted pursuant to Section 7.6.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any Governmental Authority.

 

“Plan” means an employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA as to which the Borrower or any ERISA Affiliate may have
any liability.

 

“Prime Rate” means a rate per annum equal to the prime rate announced by the
Lender from time to time, changing as and when such rate changes. The prime rate
is not necessarily the lowest rate charged to any customer. Notwithstanding
anything herein to the contrary, if the Prime Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Property” of a Person means all property, whether real, personal, tangible,
intangible, or mixed, of such Person, or other assets owned, leased or operated
by such Person.

 

“Regulated Subsidiary” means any Subsidiary of the Borrower whose activities are
supervised or regulated by a Governmental Authority, including, but not limited
to, (a) a bank holding company, (b) a depository institution, or (c) (i)  a
broker or dealer that is registered under the Securities Exchange Act of 1934;
(ii)  a registered investment adviser, properly registered by or on behalf of
either the SEC or any State, with respect to the investment advisory activities
of such investment adviser and activities incidental to such investment advisory
activities; (iii) an investment company that is registered under the Investment
Company Act of 1940; (iv) an insurance company, with respect to insurance
activities of the insurance company and activities incidental to such insurance
activities, that is subject to supervision by a state insurance regulator; or
(v) an entity that is subject to regulation by the Commodity Futures Trading
Commission, with respect to the commodities activities of such entity and
activities incidental to such commodities activities.

 

“Regulation U” means Regulation U of the Board or any other regulation or
official interpretation of the Board relating to the extension of credit by
banks for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System.

 



12

 

 

“Regulatory Net Capital” means the Regulatory Net Capital of Piper Jaffray & Co.
as shown on its monthly FOCUS Report.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, members, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests, or other Property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, Equity Interests,
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interest in the Borrower or
any Subsidiary.

 

“Revolving Commitment” means the obligation, if any, of the Lender to make Loans
to the Borrower in an aggregate principal amount outstanding at any time not to
exceed the Revolving Commitment Amount upon the terms and subject to the
conditions and limitations of this Agreement.

 

“Revolving Commitment Amount” means $50,000,000, as such amount may be modified
(a) pursuant to Section 2.6 or (b) otherwise from time to time pursuant to the
terms hereof.

 

“Revolving Exposure” means, at any time, the sum of the aggregate principal
amount of the Loans outstanding at such time.

 

“Rule 15c3-3” means Rule 15c3-3 of the General Rules and Regulations as
promulgated by the SEC under the Securities Exchange Act of 1934, as such rule
may be amended from time to time, or any rule or regulation of the SEC that
replaces Rule 15c3-3.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

 

“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Securities” means any stocks, bonds (including loans and interests therein),
instruments, or other securities, including but not limited to all items
included in either or both of the definitions of “security” contained in the
Securities Act of 1933 (15 U.S.C. §77b(1)), or in the UCC.

 



13

 

 

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, association, joint venture, or similar business organization more than
50% of the outstanding Equity Interests having ordinary voting power of which at
the time is owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries. Unless otherwise expressly provided, “Subsidiary” means a
Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property that (i) represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole, and (ii) is
responsible for more than 10% of the Consolidated Net Income of the Borrower and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the 12-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for the first month of the 12-month period, then the financial
statements delivered hereunder for the quarter ending immediately before that
month).

 

“Swap” means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, fixed-price physical delivery contracts, whether or not
exchange traded, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act and
(b) any and all transactions of any kind, and the related confirmations, that
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement, including any such obligations or liabilities under any such master
agreement.

 

“Swap Obligation” means, with respect to any Person, any and all obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swaps and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any
Swap.

 

“Tangible Common Shareholder’s Equity” is a non-GAAP financial measure that
means Consolidated Shareholder’s Equity reduced by assets such as goodwill and
intangible assets, right-of-use lease assets and amounts attributed to
noncontrolling interests. To the extent that GAAP changes in the future, similar
type asset reductions may be needed to address new categories of assets that are
not currently in the definition of Consolidated Shareholder’s Equity.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



14

 

 

“Type” means, with respect to any Borrowing, its nature as a Base Rate Borrowing
or a Eurocurrency Borrowing and with respect to a Loan, its nature as a Base
Rate Loan or a Eurocurrency Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in
Minnesota or any other state the laws of which are required to be applied in
connection with the issue of perfection of security interests.

 

“Wholly-Owned Subsidiary” of a Person means any other entity of which 100% of
the Equity Interests are at the time owned or controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person.

 

The foregoing definitions apply equally to both the singular and plural forms of
the defined terms.

 

1.2.            Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the words
“to” and “until” mean “to but excluding.”

 

1.3.            Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4, except that any calculation or determination to be made on a
consolidated basis shall be made for the Borrower and all Subsidiaries,
including any that are unconsolidated on the Borrower’s audited financial
statements. Notwithstanding any other provision herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (a) any election under Accounting Standards Codification
Section 825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value,” as
defined therein, or (b) any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Codification Subtopic
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower or the Lender so
requests, the Lender and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change, but until so amended, such ratio or requirement shall continue to
be computed in accordance with GAAP before such change and the Borrower shall
provide to the Lender reconciliation statements showing the difference in such
calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder. In addition, notwithstanding any other
provision herein, the definitions set forth in this Agreement and any financial
calculations required by the Loan Documents shall be computed to exclude the
impact of the adoption of the lease accounting rules as a result of Financial
Accounting Standards Board Accounting Standards Codification 842 (Leases) such
that the term “Capitalized Lease” shall only include leases that would have
required to be capitalized on a balance sheet of such Person pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance.

 



15

 

 

1.4.            Other Definitional Terms; Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision. References to
Sections, Articles, Exhibits, and Schedules are to this Agreement unless
otherwise expressly provided. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The terms
“shall” and “will” have the same meaning as the term “must.” Unless the context
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or.” All covenants, terms, definitions or other provisions
incorporated by reference to other agreements are incorporated into this
Agreement as if fully set forth herein, and such incorporation includes all
necessary definitions and related provisions from such other agreements, but
includes only amendments thereto agreed to by the Lender, and survives any
termination of such other agreements until the Obligations are irrevocably paid
in full (other than inchoate indemnity obligations), and the Revolving
Commitment is terminated. Any reference to any Law includes all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
Law and, unless otherwise specified, refers to such Law as amended, modified,
supplemented, replaced, or succeeded from time to time. References to any
document, instrument or agreement (a) include all exhibits, schedules and other
attachments thereto, (b) include all documents, instruments or agreements issued
or executed in replacement thereof, to the extent permitted hereby and (c) mean
such document, instrument or agreement, or replacement or predecessor thereto,
as amended, supplemented, restated or otherwise modified from time to time to
the extent not otherwise stated herein or prohibited hereby and in effect at any
given time.

 

1.5.            Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II

THE CREDITS

 

2.1.            Loans. From the Closing Date until the Facility Termination
Date, the Lender agrees, on the terms and conditions set forth in this
Agreement, to make revolving loans to the Borrower in Dollars, only if, after
giving effect to the making of each such loan, the Revolving Exposure does not
exceed the Revolving Commitment Amount.

 

Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Loans at any time before the Facility Termination Date. Unless
previously terminated, the Revolving Commitment shall terminate on the Facility
Termination Date.

 



16

 

 

2.2.            Required Payments; Termination. If at any time the Revolving
Exposure exceeds the Revolving Commitment Amount, the Borrower shall immediately
make a payment on the Loans in an amount sufficient to eliminate such excess.
The Borrower shall pay in full on the Facility Termination Date the aggregate
principal amount of all Loans, all interest thereon, all fees and expenses due
hereunder, and all other unpaid Obligations under this Agreement and the other
Loan Documents.

 

2.3.            Types of Borrowings. The Borrowings may be Base Rate Borrowings
or Eurocurrency Borrowings, or a combination thereof, selected by the Borrower
in accordance with Sections 2.7 and 2.8.

 

2.4.            Fees. The Borrower shall pay to the Lender a commitment fee (the
“Commitment Fee”) at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Revolving Commitment (based on the actual Available
Revolving Commitment as of the end of each calendar day) from the Closing Date
until (and including) the Facility Termination Date, payable in arrears on each
Payment Date and on the Facility Termination Date.

 

2.5.            Minimum Amount of Each Borrowing. Each Eurocurrency Borrowing
shall be in the minimum amount of $100,000 and in integral multiples of
$100,000, and each Base Rate Borrowing shall be in the minimum amount of
$100,000 and in integral multiples of $100,000, except that any Base Rate
Borrowing may be in the amount of the Available Revolving Commitment. At no time
may there be more than $50,000,000 Borrowings outstanding. Borrowings may be
Base Rate Borrowings or Eurocurrency Borrowings, or a combination thereof,
selected by the Borrower in accordance with Sections 2.7 and 2.8.

 

2.6.            Termination of and Reductions in Revolving Commitment; Voluntary
Prepayments.

 

(a)               The Borrower may terminate the unused portion of the Revolving
Commitment or from time to time permanently reduce the Revolving Commitment
Amount in integral multiples of $1,000,000 upon at least five Business Days’
irrevocable prior written notice to the Lender by 11:00 a.m. (Minneapolis time)
specifying the amount of any such reduction. In no event may the Revolving
Commitment Amount be reduced below the Revolving Exposure.

 

(b)               The Borrower may from time to time prepay, without penalty or
premium, all outstanding Base Rate Loans, or, in a minimum aggregate amount of
$100,000 and in integral multiples of $100,000 (or the aggregate amount of the
outstanding Loans at such time), any portion of the aggregate outstanding Base
Rate Loans upon same-day notice by 11:00 a.m. (Minneapolis time) to the Lender
in the form of Exhibit E. The Borrower may from time to time prepay, subject to
the payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Loans or any portion of
the aggregate outstanding Eurocurrency Loans upon at least two New York Banking
Days’ prior written notice to the Lender by 11:00 a.m. (Minneapolis time);
provided that each such prepayment shall be in the amount of the entire
principal balance of the applicable Eurocurrency Borrowing(s).

 



17

 

 

2.7.            Borrowing Requests; Method of Selecting Types and Interest
Periods for New Borrowings. The Borrower shall select the Type of Borrowing and,
in the case of each Eurocurrency Borrowing, the Interest Period applicable
thereto from time to time. The Borrower shall give the Lender irrevocable notice
in the form of Exhibit C (a “Borrowing Notice”) not later than 11:00 a.m.
(Minneapolis time) on the Borrowing Date of each Base Rate Borrowing, and two
New York Banking Days before the Borrowing Date for each Eurocurrency Borrowing,
specifying:

 

(a)               the Borrowing Date, which shall be a Business Day, of such
Borrowing;

 

(b)               the amount of such Borrowing;

 

(c)               the Type of Borrowing selected; and

 

(d)               in the case of each Eurocurrency Borrowing, the Interest
Period applicable thereto.

 

2.8.            Conversion and Continuation of Outstanding Borrowings; Maximum
Number of Interest Periods. Base Rate Borrowings shall continue as Base Rate
Borrowings unless and until such Base Rate Borrowings are converted into
Eurocurrency Borrowings pursuant to this Section 2.8 or are prepaid in
accordance with Section 2.6. Each Eurocurrency Borrowing shall continue as a
Eurocurrency Borrowing until the end of the then applicable Interest Period
therefor. If the Borrower does not provide a Conversion/Continuation Notice with
respect to such Eurocurrency Borrowing before the end of the applicable Interest
Period, the Lender may at any time after the end of such Interest Period convert
such Eurocurrency Borrowing to a Base Rate Borrowing, but until such conversion
or conversion or continuation pursuant to a Conversion/Continuation Notice, such
Eurocurrency Borrowing shall continue to accrue interest at the same rate as the
interest rate in effect for such Eurocurrency Borrowing prior to the end of the
Interest Period. Subject to Section 2.5, the Borrower may elect from time to
time to convert all or any part of a Base Rate Borrowing into a Eurocurrency
Borrowing. The Borrower shall give the Administrative Agent irrevocable notice
in the form of Exhibit D (a “Conversion/Continuation Notice”) of each conversion
of a Base Rate Borrowing into a Eurocurrency Borrowing, conversion of a
Eurocurrency Borrowing to a Base Rate Borrowing, or continuation of a
Eurocurrency Borrowing not later than 10:00 a.m. (Minneapolis time) at least two
Business Days before the date of the requested conversion or continuation,
specifying:

 

(a)               the requested date, which shall be a Business Day, of such
conversion or continuation;

 

(b)               the Type of the Borrowing and whether it is to be converted or
continued; and

 

(c)               the amount of such Borrowing to be converted or continued and,
in the case of a Eurocurrency Borrowing, the duration of the Interest Period
applicable thereto.

 

After giving effect to all Borrowings, all conversions of Borrowings from one
Type to another and all continuations of Borrowings of the same Type, there
shall be no more than four (4) Interest Periods in effect hereunder.

 



18

 

 

2.9.            Interest Rates. Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Loan is made or is automatically converted from a Eurocurrency Loan into a
Base Rate Loan pursuant to Section 2.8, to but excluding the date it is paid or
is converted from a Base Rate Loan into a Eurocurrency Loan pursuant to Section
2.8, at a rate per annum equal to the Base Rate for such day; provided that if a
Base Rate Loan is due as a result of an Event of Default or is otherwise
outstanding during the continuance of an Event of Default, the Base Rate shall
continue to apply thereto plus such other amounts as required under Section
2.10. Changes in the rate of interest on each Base Rate Borrowing will take
effect simultaneously with each change in the Base Rate. Each Eurocurrency Loan
shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but
excluding) the last day of such Interest Period at the Eurocurrency Rate
determined by the Lender as applicable to such Eurocurrency Loan based upon the
Borrower’s selections under Sections 2.7 and 2.8 and the Applicable Margin. The
Lender’s internal records of applicable interest rates shall be determinative in
the absence of manifest error. No Interest Period may end after the Facility
Termination Date.

 

2.10.        Rates Applicable After Event of Default. Notwithstanding anything
to the contrary in Section 2.7, 2.8 or 2.9, during the continuance of a Default
or Event of Default, the Lender may, at its option, by notice to the Borrower,
declare that no Borrowing may be made as, converted into or continued as a
Eurocurrency Borrowing. Notwithstanding anything to the contrary in Section 2.7,
2.8 or 2.9, during the continuance of an Event of Default, at the option of the
Lender (or, in the case of an Event of Default under Section 8.1(b), (f), or
(g), automatically), the Loans shall bear interest at the rate otherwise
applicable thereto plus 2.00% per annum.

 

2.11.        Method of Payment.

 

(a)               All payments of the Obligations under this Agreement and the
other Loan Documents shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Lender at the Lender’s address specified
pursuant to Section 9.1 by noon (Minneapolis time) on the date when due. The
Lender is hereby authorized to charge the account of the Borrower maintained
with the Lender for each payment of principal, interest and fees as it becomes
due hereunder.

 

(b)               Principal of the Loans is payable on the Facility Termination
Date. The Borrower hereby unconditionally promises to pay such amounts when due.

 

2.12.        Evidence of Indebtedness.

 

(a)               The Loans shall be evidenced by a Note payable to the Lender
in a principal amount equal to the Revolving Commitment Amount originally in
effect.

 

(b)               The Lender will also maintain accounts in which it will record
(i) the amount of each Borrowing and Type thereof and the Interest Period with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to the Lender hereunder, and (iii)
the amount of any sum received by the Lender hereunder from the Borrower. The
entries maintained in such accounts shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to pay the Obligations in
accordance with their terms.

 



19

 

 

2.13.        Oral Notices. The Borrower hereby authorizes the Lender to extend,
convert or continue Borrowings and Types of Borrowings and to transfer funds
based on oral or written requests, including Borrowing Notices and
Conversion/Continuation Notices via telephone. The Lender may rely upon, and
shall incur no liability for relying upon, any oral or written request the
Lender believes to be genuine and to have been signed, sent or made by an
authorized person. Upon request by the Lender, the Borrower must promptly
confirm each oral notice in writing (which may include email), authenticated by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Lender, the records of the Lender shall
govern absent manifest error.

 

2.14.        Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Loan shall be payable in arrears on each Payment Date, commencing
with the first Payment Date to occur after the Closing Date, on the date of any
prepayment of such Loan (whether or not as a result of acceleration) on the
amount prepaid, and on the Facility Termination Date. Interest accrued on each
Eurocurrency Loan shall be payable in arrears on the last day of its applicable
Interest Period, on the date of any prepayment of such Loan (whether or not as a
result of acceleration) on the amount prepaid, and on the Facility Termination
Date. Interest accrued on each Eurocurrency Loan having an Interest Period
longer than three months shall also be payable in arrears on the last day of
each three-month interval during such Interest Period. Interest accrued pursuant
to Section 2.10 is payable on demand. Interest and fees hereunder shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day a Loan is made but not for the day of any payment
on the amount paid if payment is received before noon (Minneapolis time). If any
payment of principal of or interest on a Loan becomes due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day.

 

2.15.        Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively, “charges”), exceeds the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by the Lender in accordance with Applicable Law, the rate of interest
payable in respect of such Loan hereunder, together with all charges payable in
respect thereof, shall be limited to the Maximum Rate. To the extent lawful, the
interest and charges that would have been paid in respect of such Loan but were
not paid as a result of the operation of this Section 2.15 shall be applied
first to reduce the unpaid balance of the Loans, then to reduce the principal
balance of any other Indebtedness of the Borrower to the Lender, and then to the
Borrower.

 

2.16.        Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they can
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Lender could purchase the
specified currency with such other currency at the Lender’s offices on the
Business Day preceding that on which final, non-appealable judgment is given.
The obligations of the Borrower in respect of any sum due to the Lender
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by the Lender of any sum adjudged to be so due in such other
currency the Lender can in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to the
Lender in the specified currency, the Borrower agrees, to the fullest extent
that it can effectively do so, as a separate obligation and notwithstanding any
such judgment, to indemnify the Lender against such loss, and if the amount of
the specified currency so purchased exceeds the sum originally due to the Lender
in the specified currency, the Lender shall remit such excess to the Borrower.

 



20

 

 

2.17.        Extension of Facility Termination Date. The Borrower may, by notice
to the Lender not earlier than 60 days and not later than 30 days prior to the
Facility Termination Date then in effect hereunder (the “Extension Date”),
extend the Facility Termination Date for a period of one year. The effectiveness
of the extension of the Facility Termination Date shall be conditioned only upon
(a) no Default or Event of Default occurring and continuing as of the Extension
Date and after giving effect thereto, (b) the representations and warranties in
this Agreement being true and correct as of the Extension Date and after giving
effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and (c) the payment of the applicable
work fee set forth in the Fee Letter to the Lender, for the Lender’s own
account, in immediately available funds. For the avoidance of doubt, subject to
this Section 2.17, the Lender agrees that the Borrower, in its sole and absolute
discretion, may elect to extend the Facility Termination Date.

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1.            Increased Costs.

 

(a)               Increased Costs Generally. If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, the Lender (except any reserve requirement reflected in the Eurocurrency
Rate);

 

(ii)             subject the Lender to any Taxes (other than (A) Indemnified
Taxes and (B) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)            impose on the Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans,

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any Loan, or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount), then, upon request of the Lender, the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

 



21

 

 

(b)               Capital Requirements. If the Lender determines that any Change
in Law affecting the Lender or any lending office of the Lender or the Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on the Lender’s capital or
on the capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitment or the Loans to a level below that which the
Lender or the Lender’s holding company could have achieved but for such Change
in Law (taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to the Lender such additional amount or amounts as
will compensate the Lender or the Lender’s holding company for any such
reduction suffered.

 

3.2.            Certificates for Reimbursement; Delay in Requests. A certificate
of the Lender setting forth the amount or amounts necessary to compensate the
Lender or its holding company, as the case may be, as specified in Section 3.1
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Failure or delay on the part of the Lender
to demand compensation pursuant to Section 3.1 shall not constitute a waiver of
the Lender’s right to demand such compensation; provided that the Borrower shall
not be required to compensate the Lender pursuant to Section 3.1 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that the Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.3.            Availability of Types of Borrowings; Adequacy of Interest Rate.

 

(a)               If the Lender determines (which determination shall be
conclusive absent manifest error) that

 

(i)               deposits of a type and maturity appropriate to match fund
Eurocurrency Borrowings are not available to the Lender in the relevant market;
or

 

(ii)              the interest rate applicable to Eurocurrency Borrowings is not
ascertainable or does not adequately and fairly reflect the cost of making or
maintaining Eurocurrency Borrowings,

 

then the Lender shall suspend the availability of Eurocurrency Borrowings and
require any affected Eurocurrency Borrowings to be repaid or converted to Base
Rate Borrowings, subject to the payment of any funding indemnification amounts
required by Section 3.4.

 



22

 

 

(b)               Notwithstanding the foregoing, in the event the Lender
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3(a)(ii) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Lender has made a public
statement identifying a specific date after which such interest settlement rate
shall no longer be used for determining interest rates for loans, then the
Lender and the Borrower shall seek to jointly agree upon an alternate rate of
interest to the Eurocurrency Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for comparable
bank-originated commercial loans in the United States at such time, and, if
necessary, the Lender and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Until an alternate rate of
interest shall be determined in accordance with this Section 3.3(b), (x) any
request pursuant to Section 2.8 that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing shall be
ineffective and any such Borrowing shall be continued as or converted to, as the
case may be, a Base Rate Borrowing, and (y) if any request pursuant to Section
2.7 requests a Eurocurrency Borrowing, such Borrowing shall be made as a Base
Rate Borrowing. If the alternate rate of interest determined pursuant to this
Section 3.3(b) shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

3.4.            Funding Indemnification. If

 

(a)               any payment of a Eurocurrency Borrowing occurs on a date that
is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise;

 

(b)               a Eurocurrency Borrowing is not made on the date specified by
the Borrower for any reason other than default by the Lender;

 

(c)               a Eurocurrency Borrowing is converted other than on the last
day of the Interest Period applicable thereto; or

 

(d)               the Borrower fails to borrow, convert, continue or prepay a
Eurocurrency Borrowing on the date specified in any notice delivered pursuant
hereto,

 

the Borrower shall indemnify the Lender for the Lender’s costs, expenses and
Interest Differential (as determined by the Lender) incurred as a result of such
prepayment. The term “Interest Differential” means the greater of zero and the
financial loss incurred by the Lender resulting from prepayment, calculated as
the difference between the amount of interest the Lender would have earned (from
like investments as of the first day of the Interest Period) had prepayment not
occurred and the interest the Lender will actually earn (from like investments
as of the date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term duration of any Interest Period, the
Borrower agrees that the Interest Differential shall not be discounted to its
present value. The Borrower hereby acknowledges that the Borrower shall be
required to pay Interest Differential with respect to any portion of the
principal balance accelerated or paid before the end of the Interest Period for
such Eurocurrency Borrowing, whether voluntarily, involuntarily, or otherwise,
including without limitation any principal payment required upon maturity when
the Borrower has elected an Interest Period that extends beyond the scheduled
maturity date of such Loan and any principal payment required following default,
demand for payment, acceleration, collection proceedings, foreclosure, sale or
other disposition of collateral, bankruptcy or other insolvency proceedings,
eminent domain, condemnation, application of insurance proceeds or otherwise.
Such Interest Differential shall at all times be an Obligation as well as an
undertaking by the Borrower to the Lender whether arising out of a voluntary or
mandatory prepayment.

 



23

 

 

3.5.            Taxes.

 

(a)               Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law requires the deduction or withholding of any Tax from
any such payment, then the applicable Loan Party may make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.5) the Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

 

(b)              Payment of Other Taxes by Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law or at the option of the Lender timely reimburse it for the payment of, any
Other Taxes.

 

(c)               Indemnification by Loan Parties. The Loan Parties shall
indemnify the Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

 

(d)               Evidence of Payments. As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.5, such Loan Party shall deliver to the Lender the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Lender.

 

(e)               Treatment of Certain Refunds. If the Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.5
(including by the payment of additional amounts pursuant to this Section 3.5),
it shall pay to the applicable Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made under this Section 3.5 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such Loan Party, upon the request of the Lender, shall repay to the
Lender the amount paid over pursuant to this Section 3.5(e) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if the
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 3.5(e), in no event
will the Lender be required to pay any amount pursuant to this Section 3.5(e)
the payment of which would place the Lender in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 3.5(e) shall not be construed to require the
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to any Loan Party or any other Person.

 



24

 

 

(f)                Survival. Each party’s obligations under this Section 3.5
shall survive any assignment of rights by the Lender, the termination of the
Revolving Commitment and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

3.6.            Lender Statements; Survival of Indemnity. The Lender give notice
to the Borrower as to any amount due under Section 3.1, 3.2, 3.4 or 3.5. Such
notice shall set forth in reasonable detail the calculations upon which the
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Borrowing shall be
calculated as though the Lender funded such Borrowing through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurocurrency Rate applicable to such Borrowing,
whether or not that is in fact the case. Unless otherwise provided herein, the
Borrower shall pay the amount specified in such notice on demand.

 

3.7.            Illegality. If the Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Lender or its applicable lending office to make, maintain, or fund Loans
whose interest is determined by reference to the Eurocurrency Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by the Lender to the Borrower, any
obligation of the Lender to make or continue Eurocurrency Borrowings or to
convert Base Rate Borrowings to Eurocurrency Borrowings shall be suspended until
the Lender notifies the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from the Lender, prepay or, if applicable, convert all Eurocurrency
Borrowings to Base Rate Borrowings, either on the last day of the Interest
Period therefor, if the Lender can lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if the Lender cannot
lawfully continue to maintain such Eurocurrency Borrowings. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 3.4.

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.            Closing Date. The initial Borrowing following the Closing Date
is subject to the conditions precedent, unless waived by the Lender (and the
Borrower, by executing this Agreement, shall be deemed to have certified that
all such conditions precedent unless waived are satisfied on the Closing Date),
that:

 



25

 

 

(a)               The Lender shall have received executed counterparts of each
of the following:

 

(i)              this Agreement;

 

(ii)              the Note;

 

(iii)            the letter agreement, dated as of December 20, 2019 (the “Fee
Letter”), between the Borrower and the Lender;

 

(iv)             a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (A) that there have been no changes in the charter document
of the Borrower, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (B) as to the bylaws, as attached thereto, of the Borrower as in effect
on the date of such certification, (C) as to resolutions of the board of
directors of the Borrower authorizing the execution, delivery and performance of
each Loan Document to which it is a party, (D) as to a good standing certificate
(or analogous documentation if applicable) for the Borrower from the Secretary
of State (or analogous governmental entity) of the jurisdiction of its
organization as of a recent date, to the extent generally available in such
jurisdiction and (E) the names and true signatures of the incumbent officers of
the Borrower authorized to sign the Loan Documents to which it is a party, and
authorized to request a Borrowing;

 

(v)               a certificate, signed by an Authorized Officer of the
Borrower, stating that on Closing Date (A) no Default or Event of Default has
occurred and is continuing and (B) the representations and warranties in
Article V are (1) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of such date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty was
true and correct in all respects on and as of such earlier date and (2) with
respect to any representations or warranties that do not contain a materiality
qualifier, true and correct in all material respects as of such date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty was true and correct
in all material respects on and as of such earlier date; and

 

(vi)             a written opinion of the counsel to the Borrower, addressed to
the Lender and otherwise in form and substance satisfactory to the Lender.

 

(b)               The Lender shall have received all fees and other amounts due
and payable on or before the Closing Date, including without limitation (i) the
fees specified in the Fee Letter, (ii) any other fees agreed to by the Borrower
and the Lender from time to time, and (iii), to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 



26

 

 

(c)               The Lender shall have received evidence in form, scope and
substance reasonably satisfactory to the Lender of current insurance coverage
that complies with Section 6.6.

 

(d)               There shall not have occurred a material adverse change in (i)
the business, Property, liabilities (actual and contingent), operations or
condition (financial or otherwise), results of operations, or prospects of the
Borrower and its Subsidiaries taken as a whole, since December 31, 2018, or
(ii) the facts and information regarding such entities as represented by such
entities to date.

 

(e)               The Lender shall have received evidence of all governmental,
equity holder and third-party consents and approvals necessary in connection
with the contemplated financing, all applicable waiting periods shall have
expired without any action being taken by any authority that would be reasonably
likely to restrain, prevent or impose any material adverse conditions on the
Borrower and its Subsidiaries, taken as a whole, and no Law applies that in the
reasonable judgment of the Lender could have such effect.

 

(f)                No action, suit, investigation or proceeding shall be pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority that would reasonably be expected to result
in a Material Adverse Effect or that seeks to prevent, enjoin or delay any
Borrowing.

 

(g)               The Lender shall have received: (i) a compliance certificate
substantially in the form of Exhibit A attached hereto (which certificate may
state in Section 4 thereof that the Borrower is in compliance with Section 7.11
hereof as of the Closing Date without attaching any financial data or
computations), (ii) such information as the Lender reasonably requests to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements, (iii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended September 30, 2019,
(iv) audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended December 31, 2018, December 31, 2017,
and December 31, 2016 and (v) the most recent FOCUS Report.

 

(h)               Upon the reasonable request of the Lender made at least 10
days before the Closing Date, the Borrower shall have provided to the Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering Laws, including the PATRIOT Act,
in each case at least five days before the Closing Date.

 

(i)                 The Lender shall have received such other agreements,
documents, instruments and certificates as are reasonably requested by the
Lender and its counsel, in form and substance reasonably satisfactory to the
Lender.

 

4.2.            Each Borrowing. The Lender shall not be required to make any
Borrowing unless on the applicable Borrowing Date:

 

(a)               There exists no Default or Event of Default, nor would a
Default or Event of Default result from such Borrowing.

 



27

 

 

(b)               The representations and warranties in Article V are (i) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty was true and correct
in all respects on and as of such earlier date and (ii) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of such Borrowing Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty was true and correct
in all material respects on and as of such earlier date.

 

(c)               The Lender shall have received a Borrowing Notice in
accordance with the requirements hereof.

 

Each Borrowing Notice constitutes a representation and warranty by the Borrower
that the conditions in Section 4.2(a) and (b) have been satisfied.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender that:

 

5.1.            Existence and Standing. Each of the Borrower and its
Subsidiaries is a corporation, partnership or limited liability company duly and
properly incorporated or formed, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.

 

5.2.            Authorization and Validity. Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate, limited liability company or partnership, as applicable, proceedings,
and the Loan Documents to which each Loan Party is a party are legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar Laws affecting the enforcement of creditors’
rights generally.

 

5.3.            No Conflict; Government Consents. Neither the execution and
delivery by each Loan Party of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (a) any Law, order, writ, judgment,
injunction, decree or award binding on any Loan Party or any of its
Subsidiaries, (b) any Loan Party’s or any of its Subsidiaries’ Constituent
Documents, or (c) any indenture, instrument or agreement to which any Loan Party
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or be a default thereunder, or result in,
or require, the creation or imposition of any Lien in, of or on the Property of
any Loan Party or any of its Subsidiaries pursuant to any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
be obtained by any Loan Party or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents.

 



28

 

 

5.4.            Financial Statements. The December 31, 2018 audited consolidated
financial statements of the Borrower and its Subsidiaries, and their unaudited
financial statements dated as of September 30, 2019, heretofore delivered to the
Lender were prepared in accordance with Section 1.3 and fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

 

5.5.            Material Adverse Change. Since December 31, 2018, there has been
no change in the business, Property, prospects, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

 

5.6.            Taxes. The Borrower and its Subsidiaries have filed all United
States federal and state income Tax returns and all other material Tax returns
required to be filed by them and have paid all United States federal and state
income Taxes and all other material Taxes due from the Borrower and its
Subsidiaries, including, without limitation, pursuant to any assessment received
by the Borrower or any Subsidiary, except any Taxes that are being contested in
good faith as to which adequate reserves have been provided in accordance with
GAAP and as to which no Lien exists. No Tax Liens have been filed and no claims
are being asserted with respect to any such Taxes the amount of which,
individually or in the aggregate, is Material. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
Taxes or other governmental charges are adequate.

 

5.7.            Litigation and Contingent Obligations. Except as identified
under “Legal Proceedings” in Part I, Item 3 of the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2018, and updated in subsequent
reports filed with the SEC, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of the
Borrower or any Subsidiary, threatened against or affecting the Borrower or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect
or that seeks to prevent, enjoin or delay any Borrowing. Other than any
liability incident to any litigation, arbitration or proceeding that could not
reasonably be expected to have a Material Adverse Effect, the Borrower has no
material Contingent Obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.

 

5.8.            Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective Equity
Interests owned by the Borrower or other Subsidiaries. All of the issued and
outstanding Equity Interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such Equity Interests) duly authorized and
issued and are fully paid and non-assessable.

 



29

 

 

5.9.            ERISA. With respect to each Plan, the Borrower and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a Lien under Section 430(k) of the Code or Section
303(k) or Title IV of ERISA. Neither the Borrower nor any ERISA Affiliate has
filed, pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in material liability.

 

5.10.        Accuracy of Information. No information, exhibit or report
furnished by the Borrower or any Subsidiary to the Lender in connection with the
negotiation of, or compliance with, the Loan Documents, taken as a whole,
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements therein not misleading.

 

5.11.        Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
restriction that could reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions in
(a) any agreement to which it is a party, which default could reasonably be
expected to have a Material Adverse Effect or (b) any agreement or instrument
evidencing or governing Material Indebtedness.

 

5.12.        Compliance with Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable Laws, orders and
restrictions of any Governmental Authority having jurisdiction over the conduct
of their respective businesses or the ownership of their respective Property.

 

5.13.        Ownership of Properties. The Borrower and its Subsidiaries have
good title, free of all Liens, other than Permitted Liens, to all of the
Property reflected in the Borrower’s most recent audited balance sheet referred
to in Section 6.1(a).

 

5.14.        Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA or any plan (within the
meaning of Section 4975 of the Code) subject to Section 4975 of the Code, and
neither the execution of this Agreement nor the Borrowings give rise to a
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code. The Borrower is not subject to any Law substantially similar
to the prohibited transaction provisions of Section 406 of ERISA or Section 4975
of the Code.

 

5.15.        Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which would reasonably
be expected to limit its ability to incur the Obligations or which may otherwise
render all or any portion of the Obligations unenforceable.

 

5.16.        Insurance. The Borrower maintains, and has caused each Subsidiary
to maintain, insurance in compliance with Section 6.6.

 



30

 

 

5.17.        Solvency.

 

(a)               Immediately after the consummation of the transactions to
occur on the Closing Date and immediately following any Borrowings made on the
Closing Date and after giving effect to the application of the proceeds of such
Borrowings, (i) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the Property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the Closing
Date.

 

(b)               The Borrower does not intend to, or to permit any Subsidiary
to, and does not believe that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness.

 

5.18.        No Default. No Default or Event of Default has occurred and is
continuing.

 

5.19.        Anti-Corruption Laws; Sanctions. The Borrower, its Subsidiaries and
their respective directors, officers, and employees and, to the knowledge of the
Borrower, the agents of the Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and all applicable Sanctions in all material respects. The
Borrower and its Subsidiaries have implemented and maintain in effect policies
and procedures designed to ensure compliance with Anti-Corruption Laws and
applicable Sanctions. None of the Borrower, any of its Subsidiaries or any
director, officer, employee, agent, or affiliate of the Borrower or any of its
Subsidiaries is an individual or entity that is, or is 50% or more owned
(individually or in the aggregate, directly or indirectly) or controlled by
individuals or entities (including any agency, political subdivision or
instrumentality of any government) that are (a) the target of any Sanctions or
(b) located, organized or resident in a country or territory that is the subject
of Sanctions (currently Crimea, Cuba, Iran, North Korea and Syria).

 

5.20.        Force Majeure. Since the date of the most recent financial
statements referred to in Section 5.4, the business and Property of the Borrower
and its Subsidiaries have not been affected in any way by any fire or other
casualty, strike, lockout, or other labor trouble, embargo, sabotage,
confiscation, condemnation, riot, civil disturbance, activity of armed forces or
act of God, in any case that could reasonably be expected to have a Material
Adverse Effect.

 

5.21.        Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary
as of the Closing Date and neither any Loan Party nor any Subsidiary has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years preceding the Closing Date.

 



31

 

 

 

5.22.        Margin Regulation. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries (other than any Subsidiary which is an “exempted borrower” within
the meaning of Regulation U) which are subject to any limitation on sale, pledge
or other restriction hereunder.

 

5.23.        Broker-Dealer.

 

(a)               Each Broker-Dealer Subsidiary shall be duly registered as a
broker or dealer with the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) under the Securities Exchange Act of 1934 (or comparable law in
any applicable non-U.S. jurisdiction), is a member in good standing of FINRA (or
comparable agency in any applicable non-U.S. jurisdiction) and such other
self-regulatory organizations of which it is required to be a member in order to
conduct its business as currently conducted and is duly registered under
applicable state laws. There is no proceeding pending or threatened in writing
with respect to the suspension, revocation or termination of any such
registrations and the termination or withdrawal of any such registrations is not
contemplated by any Broker-Dealer Subsidiary except as could not reasonably be
expected to have a Material Adverse Effect. Each Broker-Dealer Subsidiary is in
compliance in all material respects with the applicable provisions of the
Securities Exchange Act of 1934 (or comparable law in any applicable non-U.S.
jurisdiction) and all applicable rules of FINRA (or comparable agency in any
applicable non-U.S. jurisdiction) and such other self-regulatory organizations
except as could not reasonably be expected to have a Material Adverse Effect.
All Persons associated with each Broker-Dealer Subsidiary required to be
registered or licensed with FINRA (or comparable agency in any applicable
non-U.S. jurisdiction) or with any other self-regulatory organization or other
Governmental Authority are duly registered or licensed except where any failure
to be so registered or licensed individually, or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)               To the knowledge of the Borrower, no Broker-Dealer Subsidiary.
nor any of their “associated persons” (as defined in Section 3(a)(18) of the
Securities Exchange Act of 1934) who are required to be registered as such, is
currently subject to a statutory disqualification as defined in Section 3(a)(39)
of the Securities Exchange Act of 1934 (or comparable law in any applicable
non-U.S. jurisdiction) except for such statutory disqualifications which (i)
have been waived by the SEC (or comparable agency in any applicable non-U.S.
jurisdiction), (ii) are the subject to an MC-400 or MC-400A approved by FINRA
(or comparable agency in any applicable non-U.S. jurisdiction) or (iii) could
not reasonably be expected to have a Material Adverse Effect.

 

(c)               The information contained in the currently effective Form BD
(the uniform application for broker-dealer registration) of each Broker-Dealer
Subsidiary and any amendments thereto filed with the SEC and FINRA (or
comparable agencies in any applicable non-U.S. jurisdiction) by each
Broker-Dealer Subsidiary, was, at the time of filing, complete and accurate in
all material respects.

 



32

 

 

(d)               No Broker-Dealer Subsidiary has received a notice from the
SEC, FINRA (or comparable agency in any applicable non-U.S. jurisdiction) or any
other Governmental Authority, except as could not otherwise be expected to have
a Material Adverse Effect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Until the Revolving Commitment has expired or been terminated and all
Obligations hereunder and under the other Loan Documents have been paid in full
(other than any contingent indemnification obligations), the Borrower covenants
and agrees with the Lenders that:

 

6.1.            Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Lender:

 

(a)               within 90 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP) audit report, with no going
concern modifier, certified by independent certified public accountants
acceptable to the Lender, prepared in accordance with GAAP on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows, accompanied by (i) any management letter prepared
by said accountants and (ii) a certificate of such accountants that, in the
course of their examination necessary for their certification of the foregoing,
they have obtained no knowledge of any Default or Event of Default, or if, in
the opinion of such accountants, any Default or Event of Default exists, stating
the nature and status thereof;

 

(b)               within 45 days after the close of each of the first three
quarterly periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements (including
sufficient detail for independent calculation of the financial covenants set
forth in Section 7.11) and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer;

 

(c)               together with the financial statements required under Section
6.1(a) and (b), a Compliance Certificate signed by its chief financial officer
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof;

 

(d)               promptly upon the furnishing thereof to the shareholders of
the Borrower, copies of all financial statements, reports, proxy statements, and
other materials so furnished;

 

(e)               promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports the Borrower
or any Subsidiary files with the SEC or any other Governmental Authority,
including regulatory capital reports and, within ten (10) days after filing,
copies of all monthly FOCUS Reports of Piper Jaffray & Co.;

 



33

 

 

(f)                promptly, and in any event within five (5) Business Days
after receipt thereof by the Borrower or any Broker-Dealer Subsidiary, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Borrower or any Broker-Dealer Subsidiary, in
each case, that could reasonably be expected to have a Material Adverse Effect.

 

(g)               such other information (including non-financial information)
as the Lender from time to time reasonably requests, including information and
documentation reasonably requested by the Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering Laws; and

 

(h)               on or promptly after any time at which the Borrower or any
Subsidiary becomes subject to the Beneficial Ownership Regulation, a completed
Beneficial Ownership Certification in form and substance acceptable to the
Lender.

 

Any financial statement required to be furnished pursuant to Section 6.1(a) or
(b) shall be deemed to have been furnished on the date on which the Lender
receives notice that the Borrower has filed such financial statement with the
SEC and is available on the EDGAR website on the Internet at www.sec.gov or any
successor government website that is freely and readily available to the Lender
without charge. The Borrower will give notice of any such filing to the Lender.
Notwithstanding the foregoing, the Borrower will deliver paper or electronic
copies of any such financial statement to the Lender if the Lender requests the
Borrower to furnish such paper or electronic copies until written notice to
cease delivering such paper or electronic copies is given by the Lender.

 

If any information required to be furnished to the Lender under this Section 6.1
is required by Applicable Law to be filed by the Borrower with a government body
on an earlier date, then the information required hereunder must be furnished to
the Lender at such earlier date.

 

6.2.            Use of Proceeds. The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Borrowings for general corporate
purposes. The Borrower will not, and will not permit any Subsidiary to, use any
of the proceeds of the Loans to purchase or carry any “margin stock” (as defined
in Regulation U). The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (b)(i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is the subject of Sanctions, or (ii) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as Lender, underwriter, advisor,
investor, or otherwise).

 

6.3.            Notice of Material Events. The Borrower will, and will cause
each Subsidiary to, give notice to the Lender, promptly and in any event within
five days after an officer of the Borrower obtains knowledge thereof, of the
occurrence of any of the following:

 

(a)               any Default or Event of Default;

 



34

 

 

(b)               (i) the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Affiliate thereof that, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect or that
seeks to prevent, enjoin or delay any Borrowings or (ii) any material adverse
development in any litigation, arbitration or governmental investigation or
proceeding previously disclosed by the Borrower or any Subsidiary;

 

(c)               with respect to a Plan, (i) any failure to pay all required
minimum contributions and installments on or before the due dates provided under
Section 430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard;

 

(d)               the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in material liability;

 

(e)               any change in the information provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification;

 

(f)                any Subsidiary becoming a Material Domestic Subsidiary or a
Material Domestic Subsidiary becoming organized or otherwise acquired; and

 

(g)               any other development, financial or otherwise, that would
reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section 6.3 must be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.4.            Conduct of Business. The Borrower will, and will cause each
Subsidiary to, (a) carry on and conduct its business in substantially the same
manner and fields of enterprise in which it is conducted on the Closing Date;
provided, however, that any Subsidiary that is not a Material Domestic
Subsidiary may cease operations or otherwise wind-down operations if the
Borrower determines to do so in its reasonable business judgment (provided that
(i) the total assets, determined in accordance with GAAP, of the Subsidiaries,
in the aggregate, which have ceased operations or otherwise wound-down
operations shall not exceed ten percent (10%) of the Consolidated Total Assets
of the Borrower during the 12-month period ending with the month in which such
business was ceased, and (ii) the total operating income, determined in
accordance with GAAP, of the Subsidiaries, in the aggregate, which have ceased
operations or otherwise wound-down operations, shall not exceed ten percent
(10%) of the Consolidated Net Income of the Borrower during the 12-month period
ending with the month in which such business was ceased), (b) do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, except through a transaction that is otherwise
permitted by this Agreement, (c) maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except through
a transaction that is otherwise permitted by this Agreement, and (d) keep in
full force and effect all rights, contracts, trademarks, trade names, patents,
copyrights, licenses, permits, privileges, franchises, and other authorizations
material to the conduct of its business, except through a transaction that is
otherwise permitted by this Agreement.

 



35

 

 

6.5.            Payment of Taxes and Obligations. The Borrower will, and will
cause each Subsidiary to, timely file complete and correct United States federal
and applicable foreign, state and local tax returns required by Applicable Law.
The Borrower will, and will cause each Subsidiary to, pay when due all its
obligations, including without limitation Taxes upon it or its income, profits
or Property, except those amounts (i) being contested in good faith by
appropriate proceedings, with respect to which adequate reserves have been set
aside in accordance with GAAP, and (ii) the nonpayment of which, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

6.6.            Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such Properties and risks as is
consistent with sound business practice, and the Borrower will furnish to the
Lender upon request full information as to the insurance carried.

 

6.7.            Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each Subsidiary to, (a) comply in all material
respects with all Laws, orders, writs, judgments, injunctions, decrees or awards
to which it may be subject including, without limitation, all Anti-Corruption
Laws and applicable Sanctions and (b) perform in all material respects its
obligations under material agreements to which it is a party. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

6.8.            Maintenance of Properties. The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, ordinary wear and
tear excepted, and make all repairs, renewals and replacements necessary to
properly conduct its business at all times.

 

6.9.            Books and Records; Inspection. The Borrower will, and will cause
each Subsidiary to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions related to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit the Lender, by its representatives and agents, at the Borrower’s expense,
to inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the foregoing by, their respective officers at such reasonable
times and intervals as the Lender designates.

 



36

 

 

6.10.        Further Assurances. As promptly as possible but in any event within
30 days (or such later date as agreed by the Lender in its sole discretion)
after a Subsidiary becomes a Material Domestic Subsidiary (or a Material
Domestic Subsidiary is organized or otherwise acquired), the Borrower will
provide the Lender with written notice thereof setting forth information in
reasonable detail describing the material Property of such Subsidiary and will
deliver or cause each such Subsidiary to deliver to the Lender (i) a Guaranty
(or a joinder to the Guaranty, as applicable) in a form acceptable to the Lender
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, (ii) an updated Schedule 5.8 designating each Material Domestic
Subsidiary as such, (iii) appropriate resolutions and legal opinions, and (iv)
such other documentation as the Lender reasonably requests, in each case in form
and substance reasonably satisfactory to the Lender and its counsel. Each Loan
Party will, and will cause each Subsidiary to, promptly correct any ambiguity,
omission, mistake, defect, inconsistency or error discovered in any Loan
Document or in the execution, acknowledgment or recordation thereof.
Notwithstanding anything herein to the contrary, if such Person would qualify as
a “Regulated Subsidiary” and has been identified by the Borrower as such in the
written notice provided to the Lender under this Section 6.10, such Person shall
not be required to become a Guarantor pursuant to this Section 6.10. In
addition, notwithstanding anything herein to the contrary, neither Sandler
O’Neill + Partners, L.P. nor any of its Affiliates or Subsidiaries shall be
deemed to be a Material Domestic Subsidiary hereunder.

 

6.11.        Anti-Money Laundering Compliance. The Borrower will, and will cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Lender to assist the Lender in maintaining
compliance with anti-money laundering Laws.

 

6.12.        Registration Status. The Borrower shall cause each Broker-Dealer
Subsidiary to maintain its (a) registration as a registered “broker-dealer”
under the Securities Exchange Act of 1934 (or comparable law in any applicable
non-U.S. jurisdiction) and under the laws of each state in which such
registration is required and where a failure to maintain such registration could
be likely to have a Material Adverse Effect and (b) membership with FINRA (or
comparable agency in any applicable non-U.S. jurisdiction), except where the
failure to maintain such membership could not be reasonably likely to have a
Material Adverse Effect.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations
hereunder and under the other Loan Documents have been paid in full (other than
any contingent indemnification obligations), the Borrower covenants and agrees
with the Lender that:

 

7.1.            Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except for:

 

(a)               the Loans;

 

(b)               Indebtedness existing on the Closing Date and described in
Schedule 7.1 (and any renewal or extension of such Indebtedness that does not
increase the principal amount thereof);

 

(c)               Indebtedness arising under Swaps; provided, that, (i) such
Swap is (or was) entered into by such Person in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view,” and (ii) such Swap
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 



37

 

 

(d)                Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including
Capitalized Lease Obligations, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets (in
each case to the extent such acquisition is otherwise permitted hereby) before
the acquisition thereof (only if such Indebtedness is incurred before or within
90 days after such acquisition or the completion of such construction or
improvements), and any renewal or extension of such Indebtedness that does not
increase the principal amount thereof;

 

(e)                Indebtedness of the Borrower owing to any Subsidiary and of
any Subsidiary owing to the Borrower or any other Subsidiary, subject to Section
7.4(f);

 

(f)                guaranties by the Borrower of Indebtedness of any Subsidiary
and by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
subject to Section 7.4(f);

 

(g)               Indebtedness of any Person that becomes a Subsidiary after the
Closing Date in a transaction otherwise permitted hereunder, only if (i) such
Indebtedness exists at the time that such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (ii) the aggregate principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;

 

(h)               Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations, or from
guaranties or letters of credit, surety bonds or performance bonds securing the
performance by a Loan Party pursuant to such agreements, in connection with any
of the transactions expressly permitted under Section 7.4 or 7.5, in each case
on customary terms and in the ordinary course of business;

 

(i)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, provided that such Indebtedness must be
extinguished within five Business Days after incurrence;

 

(j)                Indebtedness constituting marketable Securities sold under
agreements to repurchase entered into in the ordinary course of business;

 

(k)               Indebtedness constituting (i) liabilities to customers for
cash on deposit, (ii) liabilities to brokers, dealers and clearing organizations
relating to the settlement of securities transactions and (iii) monies due to
counterparties under interest rate swap transactions, in each case under clauses
(i) through (iii), arising, or pursuant to transactions entered into, in the
ordinary course of business; and

 

(l)                other Indebtedness so long as, before and after giving effect
to the creation or incurrence of such Indebtedness, the Borrower shall be in
compliance with each of the financial covenants set forth in Section 7.11.

 



38

 

 

7.2.            Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge or consolidate with or into any other Person, divide,
or liquidate or dissolve, except that (a) a Subsidiary may merge, consolidate,
liquidate or dissolve into the Borrower (with the Borrower being the survivor
thereof), (b) a Subsidiary may merge, consolidate, liquidate or dissolve into
another Subsidiary, and (c) the Borrower or any Subsidiary may merge or
consolidate with or into any Person other than the Borrower or such Subsidiary
to effect a Permitted Acquisition (with the Borrower or such Subsidiary being
the survivor thereof). For the avoidance of doubt, the contemplated merger of
Sandler O’Neill + Partners, L.P. with and into Piper Jaffray & Co., and the
mergers of their respective Affiliates and Subsidiaries, shall be permitted
under this Section 7.2 and the Borrower shall promptly provide the Lender with
any amendments to its charter documents or as to its bylaws resulting from such
contemplated merger.

 

7.3.            Sale of Property. The Borrower will not, and will not permit any
Subsidiary to, lease, sell, transfer, or otherwise dispose of its Property to
any other Person, except for:

 

(a)               sales of inventory, or used, worn-out or surplus equipment,
all in the ordinary course of business;

 

(b)               the sale of equipment (i) in exchange for credit against the
purchase price of similar replacement equipment or (ii) the proceeds of which
are applied with reasonable promptness to the purchase price of similar
replacement equipment;

 

(c)               any disposition of Property that, together with all other
Property disposed of pursuant to this Section 7.3(c) during the 12-month period
ending with the month in which such disposition occurs, does not constitute a
Substantial Portion of its Property.

 

7.4.            Investments. The Borrower will not, and will not permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or create any Subsidiary or become or remain a partner in
any partnership or joint venture, except for:

 

(a)               Cash Equivalent Investments;

 

(b)               Investments existing on the Closing Date (i) in Subsidiaries
or (ii) described in Schedule 7.4;

 

(c)               Investments constituting Permitted Acquisitions and any
deferred or restricted compensation arrangements related thereto;

 

(d)               advances and loans to management personnel and employees in
the ordinary course of business;

 

(e)               Swaps permitted by Section 7.1(c);

 

(f)                Investments by the Borrower in any Subsidiary and by any
Subsidiary in the Borrower or another Subsidiary;

 



39

 

 

(g)               Investments constituting Securities purchased by Broker-Dealer
Subsidiaries and acquired in the ordinary course of business and consistent with
past practice;

 

(h)               Investments in Securities to fund deferred compensation plans
or non-qualified plans for employees in the ordinary course of business and
consistent with past practice;

 

(i)                other Investments constituting variable interest entities and
Investments in funds managed or advised by the Borrower or any Subsidiary in the
ordinary course of business and consistent with past practice;

 

(j)                Investments consisting of marketable Securities purchased
under agreements to resell; and

 

(k)               other Investments in the ordinary course of business and
consistent with past practice, in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding.

 

7.5.            Acquisitions. The Borrower will not, and will not permit any
Subsidiary, to make any Acquisition other than a Permitted Acquisition.

 

7.6.            Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any Subsidiary, except for:

 

(a)               Liens for taxes, assessments or governmental charges or levies
on its Property that are not at the time delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on its books;

 

(b)               Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business that secure payment of obligations that are not more than 60 days past
due or that are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been set aside on its
books;

 

(c)               Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

 

(d)               utility easements, building restrictions and such other
encumbrances or charges against real property that generally exist with respect
to Properties of a similar character and do not in any material way affect the
marketability of the property or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;

 

(e)               Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts, securities accounts or other funds maintained
with a creditor depository institution, only if (i) such account is not a
dedicated cash collateral account and is not subject to restriction against
access by the Borrower or a Subsidiary in excess of those set forth by
regulations promulgated by the Board, and (ii) such account is not intended by
the Borrower or any Subsidiary to provide collateral to the depository
institution;

 



40

 

 

(f)                deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(g)               judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(h)               the interest or title of a lessor, sublessor or owner under
any lease of real estate, equipment or facilities (including fiber optic cable)
expressly permitted under this Agreement (but not Liens, encumbrances or other
exceptions to title encumbering such interest or title, except as otherwise
provided in this definition);

 

(i)                purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

 

(j)                licenses of trademarks and other intellectual property rights
granted by the Borrower or a Subsidiary in the ordinary course of business and
not interfering in any respect with the ordinary conduct of the business of the
Borrower or such Subsidiary;

 

(k)               purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capitalized Lease Obligations),
only if (i) such Lien secures Indebtedness permitted by Section 7.1(d),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition or the completion of the construction or improvements thereof,
(iii) such Lien does not extend to any other asset, and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets;

 

(l)                any Lien (i) existing on any Property of any Person at the
time such Person becomes a Subsidiary, (ii) existing on any Property of any
Person at the time such Person is merged with or into the Borrower or a
Subsidiary, or (iii) existing on any Property before the acquisition thereof by
the Borrower or a Subsidiary, in each case pursuant to a transaction otherwise
permitted hereby, only if such Lien (x) was not created in the contemplation of
any of the foregoing, (y) secures only the obligations it secures on the date
such Person becomes a Subsidiary or the date of such merger or acquisition, and
(z) is not a blanket or “all assets” Lien;

 

(m)              Liens existing on the Closing Date and described in Schedule
7.6;

 

(n)               Liens on Property acquired in a Permitted Acquisition,
provided that such Liens extend only to the Property so acquired and were not
created in contemplation of such acquisition;

 



41

 

 

(o)               Liens in connection with Indebtedness permitted pursuant to
Sections 7.1(c) and (j), and

 

(p)               other Liens securing Indebtedness in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding.

 

7.7.            Restricted Payments. The Borrower will not, and will not permit
any Subsidiary to, make any Restricted Payment, except that

 

(a)               any Subsidiary may declare and pay dividends or make
distributions to the Borrower or to a Wholly-Owned Subsidiary of the Borrower;
and

 

(b)               the Borrower may declare and pay dividends or make
distributions or repurchases on its Equity Interests if no Default or Event of
Default exists before or after giving effect to such dividends, distributions or
repurchases or would be created as a result thereof.

 

7.8.            Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.

 

7.9.            Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its Property other than Permitted
Liens, or (b) the ability of any Subsidiary to (i) pay dividends or other
distributions to holders of its Equity Interests, (ii) make or repay loans or
advances to the Borrower or any other Subsidiary, or (iii) guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (w) the
foregoing does not apply to restrictions and conditions imposed by law or by any
Loan Document, (x) the foregoing does not apply to customary restrictions and
conditions in agreements relating to the sale of a Subsidiary pending such sale,
if such restrictions and conditions apply only to the Subsidiary to be sold and
such sale is permitted hereunder, (y) clause (a) of the foregoing does not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement, and (z) clause (a) of the foregoing
does not apply to customary provisions in leases and other contracts restricting
the assignment thereof. 

 

7.10.        Accounting Changes, etc. The Borrower will not, and will not permit
any Subsidiary to, (a) make any material change in GAAP accounting treatment or
reporting practices other than any changes or reporting practices either (i)
required by GAAP or (ii) necessary or advisable in the Borrower’s reasonable
discretion to maintain compliance with GAAP or change its fiscal year (provided,
however, that any Subsidiary may change its fiscal year to match the fiscal year
of the Borrower), or (b) amend, modify or change any of its Constituent
Documents in any manner materially adverse in any respect to the rights or
interests of the Lender.

 



42

 

 

7.11.        Financial Covenants.

 

(a)               The Borrower will, at all times, cause its Wholly-Owned
Subsidiary, Piper Jaffray & Co., to maintain Regulatory Net Capital of at least
$120,000,000.

 

(b)               The Borrower will maintain, as of the end of each fiscal
quarter commencing with the fiscal quarter ending December 31, 2019, an Adjusted
Leverage Ratio of not more than 5.50 to 1.00.

 

(c)               The Borrower will maintain, as of the end of each fiscal
quarter, commencing with the fiscal quarter ending December 31, 2019, a ratio of
Operating Cash Flow for the period commencing on the first day of the related
fiscal year, through the end of such fiscal quarter to Consolidated Fixed
Charges for the period commencing on the first day of the related fiscal year,
through the end of such fiscal quarter, of at least 2.00 to 1.00.

 

ARTICLE VIII
DEFAULTS AND REMEDIES

 

8.1.            Events of Default. The occurrence of any one or more of the
following events is an Event of Default (each, an “Event of Default”):

 

(a)               any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary to the Lender under or in connection
with this Agreement, any other Loan Document, any Borrowing, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document is materially false on the date made or confirmed;

 

(b)               nonpayment of (i) principal of any Loan when due or (ii)
interest upon any Loan, any Commitment Fee, or any other obligation under any of
the Loan Documents within one Business Day after it becomes due;

 

(c)               the breach of any of the provisions of Section 6.1, 6.2, 6.3,
6.4, 6.6, and 6.11 or Article VII;

 

(d)               the breach (other than a breach that is an Event of Default
under another clause of this Section 8.1) of any of the terms or provisions of
this Agreement or any other Loan Document that is not remedied within 30 days
after the earlier of (i) the Borrower becoming aware of such breach and (ii) the
Lender notifying the Borrower of such breach;

 

(e)               (i) failure of the Borrower or any Subsidiary to pay when due
any payment (whether of principal, interest or any other amount) in respect of
any Material Indebtedness, (ii) the default (beyond any applicable grace period)
by the Borrower or any Subsidiary in the performance of any term, provision or
condition in any Material Indebtedness Agreement, or any other event or
condition, that causes, or permits the holder(s) of such Material Indebtedness
or the lender(s) under any Material Indebtedness Agreement to cause, any portion
of such Material Indebtedness to become due before its stated maturity or any
commitment to lend under any Material Indebtedness Agreement to be terminated
before its stated expiration date, or (iii) any portion of Material Indebtedness
being declared due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) before the stated maturity thereof;

 



43

 

 

(f)                the Borrower or any Subsidiary (i) has an order for relief
entered with respect to it under the federal bankruptcy Laws, (ii) makes an
assignment for the benefit of creditors, (iii) applies for, seeks, consents to,
or acquiesces in the appointment of a receiver, custodian, trustee, examiner,
liquidator, administrator, sequestrator or similar official for it or any
Substantial Portion of its Property, (iv) institutes any proceeding seeking an
order for relief under the federal bankruptcy Laws or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fails to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) takes any corporate,
limited liability company or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 8.1(f), (vi) fails to contest in
good faith any appointment or proceeding described in this Section 8.1(f), or
(vii) fails to pay, or admits in writing its inability to pay, its debts
generally as they become due;

 

(g)               without the application, approval or consent of the Borrower
or any Subsidiary, a receiver, trustee, examiner, liquidator or similar official
is appointed for the Borrower, any Subsidiary, or any Substantial Portion of its
Property, or a proceeding described in Section 7.1(f) is instituted against the
Borrower or any Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for 30 days;

 

(h)               any Governmental Authority condemns, seizes or otherwise
appropriates, or takes custody or control of, all or any portion of the Property
of the Borrower and its Subsidiaries that, when taken together with all other
Property so condemned, seized, appropriated, or taken custody or control of,
during the 12-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion of its Property;

 

(i)                 the Borrower or any Subsidiary fails within 30 days to pay,
obtain a stay with respect to, or otherwise discharge one or more (i) judgments
or orders for the payment of money of more than $10,000,000 (or the equivalent
thereof in currencies other than Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, in each case which are not stayed on
appeal or otherwise being appropriately contested in good faith, or any action
is legally taken by a judgment creditor to attach or levy upon any Property of
the Borrower or any Subsidiary to enforce any such judgment;

 

(j)                 (i) with respect to a Plan, the Borrower or an ERISA
Affiliate is subject to a Lien pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or Title IV of ERISA, or (ii) an ERISA Event that, in the
opinion of the Lender, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a liability in excess of
$10,000,000;

 

(k)               nonpayment by the Borrower or any Subsidiary of any Swap
Obligation in an amount in excess of $2,000,000 when due or the breach by the
Borrower or any Subsidiary of any term, provision or condition in any Swap or
any transaction of the type described in the definition of “Swap,” whether or
not the Lender or Affiliate of the Lender is a party thereto;

 

(l)                 any Change of Control shall occur;

 



44

 

 

(m)             the occurrence of any “default,” or “event of default” as
defined in any Loan Document (other than this Agreement), or the breach of any
of the terms or provisions of any Loan Document (other than this Agreement),
which default or breach continues beyond any period of grace therein provided;

 

(n)               any Loan Document fails to remain in full force or effect or
any action is taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor fails to comply with any of
the terms or provisions of any Guaranty to which it is a party, any Guarantor
repudiates or purports to revoke its Guaranty or any Guarantor otherwise denies
that it has any further liability under its Guaranty, or gives notice to such
effect; or

 

(o)               any occurrence or event that has a Material Adverse Effect.

 

8.2.            Acceleration; Remedies.

 

(a)               If any Event of Default described in Section 7.1(f) or (g)
occurs,

 

(i)               the obligations of the Lender to make Loans shall
automatically terminate and

 

(ii)              the Obligations under this Agreement and the other Loan
Documents shall immediately become due and payable without any election or
action by the Lender.

 

(b)               If any other Event of Default occurs, the Lender may take any
or all of the following actions:

 

(i)               terminate the Revolving Commitment; and

 

(ii)              declare the Obligations under this Agreement and the other
Loan Documents to be due and payable, whereupon the Obligations under this
Agreement and the other Loan Documents shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives.

 

(c)               Upon the occurrence and during the continuation of any Event
of Default, the Lender may exercise all rights and remedies under the Loan
Documents and enforce all other rights and remedies under Applicable Law.

 

(d)               The Lender may apply any amounts it receives on account of the
Obligations to the payment of the Obligations as the Lender decides in its sole
discretion.

 

8.3.            Preservation of Rights. No delay or omission of the Lender to
exercise any right under the Loan Documents will impair such right or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
any Borrowing notwithstanding an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Borrowing shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right. All remedies in the Loan Documents or afforded by Applicable
Law shall be cumulative and all shall be available to the Lender until (a) the
Obligations have been irrevocably paid and performed in full and (b) the Lender
no longer has any commitment to provide any financial accommodations to the
Borrower or any other Loan Party under any Loan

 



45

 

 

ARTICLE IX
MISCELLANEOUS

 

9.1.            Notice; Effectiveness; Electronic Communication.

 

(a)               Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 9.1(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

 

(i)                 if to the Borrower, to it at Piper Jaffray Companies, 800
Nicollet Mall, Suite 900, Minneapolis, Minnesota 55402, Attention: Kasi V.
Subramanian, Facsimile: (612) 303-1316; and

 

(ii)              if to the Lender, to it at U.S. Bank National Association, One
US Bank Plaza St. Louis, 505 N 7th St, Saint Louis, Missouri 63101, Attention:
Christopher Doering, Telephone: (314) 418-8303.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (or, if not given
during normal business hours for the recipient, at the opening of business on
the next business day for the recipient), except that notices to the Lender
under Article II shall not be effective unless and until actually received.
Notices delivered through electronic communications pursuant to Section 9.1(b)
shall be effective as provided in Section 9.1(b).

 

(b)               Electronic Communications. Notices and other communications to
the Lender hereunder may be delivered or furnished by email pursuant to
procedures approved by the Lender. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it or as it
otherwise determines. Such determination or approval may be limited to
particular notices or communications. Unless the Lender otherwise prescribes,
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement), or, if not sent during the
normal business hours of the recipient, at the opening of business on the next
business day for the recipient.

 

(c)               Change of Address, etc. Any party hereto may change its
address or facsimile number above by notice to the other parties hereto as
provided in this Section 9.1.

 

9.2.            Amendments and Waivers. Notwithstanding any provision to the
contrary herein, no amendment, modification or waiver of any provision of this
Agreement or any other Loan Document or consent to any departure therefrom by
any Loan Party shall be effective unless in writing and signed by the Lender,
and then such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 



46

 

 

9.3.            Expenses; Indemnity; Damage Waiver.

 

(a)               Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender) in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and (ii) all out-of-pocket expenses incurred by the Lender
(including the fees, charges and disbursements of any counsel for the Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 9.3, or (B) in connection with the Loans, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)               Indemnification by the Borrower. The Borrower shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) result from a
claim not involving an act or omission of the Borrower and brought by an
Indemnitee against another Indemnitee. This Section 9.3(b) does not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

(c)               Waiver of Consequential Damages, etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 



47

 

 

(d)               Payments. All amounts due under this Section 9.3 are payable
promptly after demand therefor.

 

(e)               Survival. Each party’s obligations under this Section 9.3
shall survive the termination of the Loan Documents and payment of the
obligations hereunder.

 

9.4.            Successors and Assigns.

 

(a)               Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any other
attempted assignment or transfer by the Borrower shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.4(c)
and, to the extent expressly contemplated hereby, the Related Parties of the
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)               Assignments by Lender. Subject to the Borrower’s prior written
consent (such consent to not be unreasonably withheld, conditioned or delayed)
prior to the occurrence and continuation of an Event of Default, the Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Revolving
Commitment and the Loans at the time owing to it).

 

(c)               Participations. The Lender may at any time, without the
consent of, or notice to, the Borrower, sell participations to any Person (each,
a “Participant”) in all or a portion of the Lender’s rights or obligations under
this Agreement (including all or a portion of the Revolving Commitment or the
Loans); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations, and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with this
Agreement.

 

The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4, and 3.5 (subject to the requirements and limitations therein)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.4(b); provided that such Participant shall not
be entitled to receive any greater payment under Section 3.1 or 3.5, with
respect to any participation, than the Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.5 as though it were a Lender.

 



48

 

 

(d)               Certain Pledges. The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment may release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

 

9.5.            Setoff. The Borrower hereby grants the Lender a security
interest in all deposits, credits and deposit accounts (including all account
balances, whether provisional or final and whether or not collected or
available) of the Borrower with the Lender or any Affiliate of the Lender (the
“Deposits”) to secure the Obligations. In addition to, and without limitation
of, any rights of the Lender under Applicable Law, if the Borrower becomes
insolvent, however evidenced, or any Event of Default occurs, the Borrower
authorizes the Lender and its Affiliates to offset and apply all such Deposits
toward the payment of the Obligations owing to the Lender, whether or not the
Obligations, or any part thereof, are contingent or unmatured or are owed to a
branch office or Affiliate of the Lender different from the branch office or
Affiliate holding such Deposit and regardless of the existence or adequacy of
any collateral, guaranty or any other security, right or remedy available to the
Lender.

 

9.6.            Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Lender, or the Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Law relating to bankruptcy,
insolvency, or reorganization or relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

 

9.7.            Survival. All covenants, agreements, representations and
warranties made by any Loan Party in any Loan Document or other documents
delivered in connection therewith or pursuant thereto shall be considered to
have been relied upon by the Lender and shall survive the execution and delivery
hereof and thereof and the Borrowings, regardless of any investigation made by
or on behalf of the Lender and notwithstanding that the Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
remains unpaid or unsatisfied and so long as the Revolving Commitment has not
expired or been terminated. The provisions of Sections 3.1, 3.2, 3.4, 3.5, 9.3,
and 9.7 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the payment in full of the
Obligations, the expiration or termination of the Revolving Commitment or the
termination of any Loan Document or any provision thereof.

 

9.8.            Governmental Regulation. Anything in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.9.            Headings. Section headings in the Loan Documents are for
convenience of reference only and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 



49

 

 

9.10.        Entire Agreement. The Loan Documents embody the entire agreement
and understanding between the Borrower and the Lender and supersede all prior
agreements and understandings between the Borrower and the Lender relating to
the subject matter thereof other than those in the Fee Letter entered into in
connection herewith, which shall survive and remain in full force and effect
during the term of this Agreement.

 

9.11.        Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

9.12.        Treatment of Certain Information; Confidentiality. The Lender
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.12, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
contemplated hereby; (h) with the consent of the Borrower; or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 9.12, or (y) becomes available to the Lender or any of
its Affiliates on a nonconfidential basis from a source other than the Borrower
who did not acquire such information as a result of a breach of this Section
9.12. In addition, the Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Lender in
connection with the administration of this Agreement, the other Loan Documents,
and the Revolving Commitment.

 

For purposes of this Section 9.12, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



50

 

 

9.13.        No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (a)(i) no fiduciary, advisory or agency
relationship between the Borrower and the Lender is intended to be or has been
created in respect of the transactions contemplated hereby or by the other Loan
Documents, irrespective of whether the Lender has advised or is advising the
Borrower or any Subsidiary on other matters, (ii) any services regarding this
Agreement provided by the Lender are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lender, on the
other hand, (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iv)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; and (b)(i) the Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person; (ii) the Lender
has no obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Lender and its Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and the Lender has no obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by Law, the Borrower hereby waives and releases any claims that it may
have against the Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

9.14.        PATRIOT Act. The Lender hereby notifies the Borrower and each other
Loan Party that, pursuant to the requirements of the PATRIOT Act, it may be
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow the Lender to identify such Loan Party in
accordance with the PATRIOT Act.

 

9.15.        Communication by Cellular Phone or Other Wireless Device. By
providing the Lender with a telephone number for a cellular phone or other
wireless device, including a number that the Borrower later converts to a
cellular number, the Borrower is expressly consenting to receiving
communications (including but not limited to prerecorded or artificial voice
message calls, text messages, and calls made by an automatic telephone dialing
system) from the Lender and the Lender’s affiliates and agents at that number.
This express consent applies to each such telephone number that the Borrower
provides to the Lender now or in the future and permits such calls for
non-marketing purposes. Calls and messages may incur access fees from the
Borrower’s cellular provider.

 



51

 

 

9.16.        Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it has been executed by the Lender, and
when the Lender has received counterparts hereof that, when taken together, bear
the signatures of each of the parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement and any other Loan Document by facsimile or electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement or such Loan Document.

 

9.17.        Electronic Execution of Assignments; Electronic Records. The words
“execution,” “signed,” “signature,” and words of like import shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other state
laws based on the Uniform Electronic Transactions Act (“UETA”). The Lender may,
on behalf of the Borrower, create a microfilm or optical disk or other
electronic image of this Agreement and any or all of the Loan Documents. The
Lender may store each such electronic image in its electronic form and then
destroy the paper original as part of the Lender’s normal business practices,
with the electronic image deemed to be an original and of the same legal effect,
validity, and enforceability as the paper original. The Lender is authorized,
when appropriate, to convert any instrument into a “transferable record” under
UETA, with the image of such instrument in the Lender’s possession constituting
an “authoritative copy” under UETA.

 

9.18.        Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Minnesota.

 

9.19.        Jurisdiction. The Borrower irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Lender or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
Minnesota sitting in Hennepin County, and of the United States District Court
for the District of Minnesota, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such state court
or, to the fullest extent permitted by Applicable Law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 



52

 

 

9.20.        Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 9.19. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

9.21.        Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.1. Nothing in
this Agreement shall affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

9.22.        WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 



53

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.

 

  PIPER JAFFRAY COMPANIES           By: /s/ Kasi V. Subramanian   Name: Kasi V.
Subramanian   Title: Treasurer           By: /s/ Timothy L. Carter   Name:
Timothy L. Carter   Title: Chief Financial Officer           U.S. BANK NATIONAL
ASSOCIATION           By: /s/ Michael F. Ugliarolo   Name: Michael F. Ugliarolo
  Title: Vice President

 



 

 